Citation Nr: 1436306	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a hiatal hernia, also claimed as acid reflux.

3.  Entitlement to service connection for a heart condition, claimed as irregular heartbeat, non-specific intraventricular conduction defect, and atrial fibrillation.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a hiatal hernia, also claimed as acid reflux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1981 and from November 1984 to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 videoconference hearing and a transcript of this hearing is of record.  

Since this case has been certified for appeal, the Veteran has submitted additional evidence, but has waived RO review.  

The issues of entitlement to service connection for a heart condition, sleep apnea, and a hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A May 2004 unappealed rating decision denied entitlement to service connection for sleep apnea and a hiatal hernia. 

2.  Evidence received since the May 2004 unappealed rating decision, including VA and private medical records and hearing testimony, is not cumulative of evidence previously considered by VA.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied entitlement to service connection for sleep apnea and a hiatal hernia is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence has been received since the May 2004 rating decision, and the Veteran's claims for entitlement to service connection for sleep apnea and a hiatal hernia are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2004, the RO denied the Veteran's claims for entitlement to service connection for sleep apnea and a hiatal hernia.  The Veteran's claim for sleep apnea was denied because he did not have a currently diagnosed sleep apnea syndrome.  His claim for a hiatal hernia was denied because there was no evidence in his service treatment records that he was treated for a hiatal hernia or acid reflux in service.  The Veteran did not appeal.  In May 2009, the Veteran requested to reopen these claims.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2012).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Since his claims were denied, new evidence has been received, including VA and private medical records and lay testimony at the Veteran's March 2014 videoconference hearing.  Records from the Michigan Institute for Sleep Medicine show that the Veteran was diagnosed with obstructive sleep apnea in May 2008.  Additionally, at his hearing, the Veteran offered sworn testimony that he first started to suffer from acid reflux during his second period of active service, which he treated with over-the-counter medications.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issues of entitlement to service connection for sleep apnea and a hiatal hernia are addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims entitlement to service connection for sleep apnea and a hiatal hernia, also claimed as acid reflux, are reopened; to this extent only, the appeal is granted.  



REMAND

The Veteran has been diagnosed with sleep apnea and a hiatal hernia with acid reflux and at his March 2014 videoconference hearing, he offered credible testimony that he first experienced symptoms of these conditions during his second period of active military service.  However, he has not been afforded a VA examination to determine the most likely etiology of his claimed disabilities.  Accordingly, on remand, such examinations should be scheduled.  

The Veteran has previously been afforded a VA examination addressing the etiology of his current heart condition; however, since that time, the Veteran has submitted an April 2014 note from Dr. C.M. of Heart Cardiology Consultants.  While Dr. C.M. never explicitly states that the Veteran's current heart condition had onset in service or is related to the Veteran's active military service, he appears to conclude that the Veteran's reported history of intermittent irregular heartbeats dating back at least to 1992 is consistent with his current diagnosis of atrial fibrillation.  On remand, the Veteran should be afforded a new VA examination that specifically addresses this new evidence.  Additionally, the Board notes that one of the Veteran's private physicians, Dr. J.Z., has suggested that the Veteran's atrial fibrillation developed secondary to his sleep apnea.  Accordingly, the issue of entitlement to a heart condition is inextricably intertwined with the issue of entitlement to service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most current VA outpatient treatment records with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for VA examinations of his sleep apnea, hiatal hernia, and heart condition.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiners are asked to opine whether it is at least as likely as not (fifty percent or greater) that (i) the Veteran's sleep apnea, hiatal hernia with acid reflux, and/or heart condition had its onset in service or is otherwise etiologically related to the Veteran's active military service; (ii) the Veteran's atrial fibrillation is proximately caused by, or alternatively, aggravated (permanently worsened) by the Veteran's sleep apnea.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities, including any accounts of in-service symptomatology.

In addressing the issue of the etiology of the Veteran's heart condition, the examiner is asked to discuss the April 2014 note from Dr. C.M..

If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiners, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


